DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Holly Rudnick, on August 12, 2021. The application has been amended as follows: 

3.	in the claims: 
*Claims 1, 16, 31, 41 have been amended to incorporate the limitation of claims 11 and 43.

	Pleaese Rewrite the Claims as follow:

1.	(Currently Amended) A method for a first user equipment, comprising:
indicating a sidelink transmission pattern to a wireless wide area network (WWAN), wherein the sidelink transmission pattern indicates at least one subframe in which a sidelink transmission is expected;
receiving one or more uplink transmission grants for the WWAN based on at least the sidelink transmission pattern;

transmitting a report to the WWAN indicating a number of uplink transmission grants that were not used within a time period due to a prioritization of one or more sidelink transmissions, wherein the report is transmitted when the number of uplink transmission grants that were not used within the time period exceeds a threshold value,
wherein the one or more uplink transmission grants for the WWAN are further based on the report.

2.	(Original) The method of claim 1, further comprising:
transmitting a sidelink transmission configuration to the WWAN, the sidelink transmission configuration including one or more sidelink transmission patterns.

3.	(Original) The method of claim 2, further comprising:
determining the sidelink transmission configuration based on available sidelink transmission resources.

4.	(Original) The method of claim 2, further comprising:
selecting the sidelink transmission pattern from among the one or more sidelink transmission patterns based on expected sidelink transmissions.

5.	(Original) The method of claim 2, wherein each of the one or more sidelink transmission patterns indicates one or more subframes in which sidelink transmissions are expected. 

6.	(Original) The method of claim 5, wherein the one or more uplink transmission grants for the WWAN excludes the one or more subframes in which the sidelink transmissions are expected.



8.	(Original) The method of claim 2, wherein the sidelink transmission configuration further includes at least one of an indication of a set of slots in one or more subframes, an indication of a set of resource blocks in the one or more subframes, a priority associated with each of the one or more sidelink transmission patterns, a sidelink channel associated with each of the one or more sidelink transmission patterns, a power level for one or more sidelink transmissions, an estimated power headroom for the one or more sidelink transmissions, a periodicity of the one or more sidelink transmissions, a service associated with the one or more sidelink transmissions, and/or combinations thereof.

9.	(Original) The method of claim 8, wherein the indication of the sidelink transmission pattern includes at least one of the power level for the one or more sidelink transmissions, the estimated power headroom for the one or more sidelink transmissions, or the service associated with the one or more sidelink transmissions.

10.	(Canceled) 

11.	(Canceled)

12.	(Original) The method of claim 1, wherein the second user equipment is a vehicle, and the sidelink channel is a Cellular Vehicle-to-Everything (C-V2X) channel.

13.	(Original) The method of claim 1, wherein the sidelink transmission pattern is preconfigured at the first user equipment or dynamically configured by the WWAN.


transmitting third data to a data node on the sidelink channel based on the sidelink transmission pattern.

15.	(Original) The method of claim 14, wherein a transmission power for the transmission of the first data, second data, or third data is configured by the WWAN based on the sidelink transmission pattern.

16.	(Currently Amended) An apparatus for wireless communication, comprising:
a processor;
a transceiver communicatively coupled to the processor; and
a memory communicatively coupled to the processor, wherein the processor is configured to:
indicate a sidelink transmission pattern to a wireless wide area network (WWAN), wherein the sidelink transmission pattern indicates at least one subframe in which a sidelink transmission is expected,
receive one or more uplink transmission grants for the WWAN based on at least the sidelink transmission pattern,
transmit at least one of first data to a user equipment on a sidelink channel based on the sidelink transmission pattern, or second data to the WWAN based on the one or more uplink transmission grants, and
transmit a report to the WWAN indicating a number of uplink transmission grants that were not used within a time period due to a prioritization of one or more sidelink transmissions, wherein the report is transmitted when the number of uplink transmission grants that were not used within the time period exceeds a threshold value,
wherein the one or more uplink transmission grants for the WWAN are further based on the report.

17.	(Original) The apparatus of claim 16, wherein the processor is further configured to:


18.	(Original) The apparatus of claim 17, wherein the processor is further configured to:
determine the sidelink transmission configuration based on available sidelink transmission resources.

19.	(Original) The apparatus of claim 17, wherein the processor is further configured to:
select the sidelink transmission pattern from among the one or more sidelink transmission patterns based on expected sidelink transmissions.

20.	(Original) The apparatus of claim 17, wherein each of the one or more sidelink transmission patterns indicates one or more subframes in which sidelink transmissions are expected.

21.	(Original) The apparatus of claim 20, wherein the one or more uplink transmission grants for the WWAN excludes the one or more subframes in which sidelink transmissions are expected.

22.	(Original) The apparatus of claim 20, wherein the one or more uplink transmission grants for the WWAN includes smaller resource grants in the one or more subframes in which sidelink transmissions are expected relative to resource grants in subframes excluded from the one or more subframes in which sidelink transmissions are expected.

23.	(Original) The apparatus of claim 17, wherein the sidelink transmission configuration further includes at least one of an indication of a set of slots in one or more subframes, an indication of a set of resource blocks in the one or more subframes, a priority associated with each of the one or more sidelink transmission patterns, a sidelink channel associated with each of the one or more sidelink transmission patterns, a power level for one or more sidelink transmissions, an estimated power headroom for the one or more sidelink transmissions, a 

24.	(Original) The apparatus of claim 23, wherein the indication of the sidelink transmission pattern includes at least one of the power level for the one or more sidelink transmissions, the estimated power headroom for the one or more sidelink transmissions, or the service associated with the one or more sidelink transmissions.

25.	(Canceled).

26.	(Canceled).

27-30.	(Canceled)

31.	(Currently Amended) An apparatus for use in a first user equipment, the apparatus comprising:
means for indicating a sidelink transmission pattern to a wireless wide area network (WWAN), wherein the sidelink transmission pattern indicates at least one subframe in which a sidelink transmission is expected;
means for receiving one or more uplink transmission grants from the WW AN based on at least the sidelink transmission pattern; 
means for transmitting at least one of first data to a second user equipment on a sidelink channel based on the sidelink transmission pattern, or second data to the WWAN based on the one or more uplink transmission grants; and
means for transmitting a report to the WWAN indicating a number of uplink transmission grants that were not used within a time period due to a prioritization of one or more sidelink transmissions, wherein the report is transmitted when the number of uplink transmission grants that were not used within the time period exceeds a threshold value,
wherein the one or more uplink transmission grants for the WWAN are further based on the report.

32.	(Previously Presented) The apparatus of claim 31, further comprising:
means for transmitting a sidelink transmission configuration to the WWAN, the sidelink transmission configuration including one or more sidelink transmission patterns.

33.	(Previously Presented) The apparatus of claim 32, wherein each of the one or more sidelink transmission patterns indicates one or more subframes in which sidelink transmissions are expected.

34.	(Previously Presented) The apparatus of claim 33, wherein the one or more uplink transmission grants for the WWAN excludes the one or more subframes in which the sidelink transmissions are expected.

35.	(Previously Presented) The apparatus of claim 33, wherein the one or more uplink transmission grants for the WWAN includes smaller resource grants in the one or more subframes in which the sidelink transmissions are expected relative to resource grants in subframes excluded from the one or more subframes in which sidelink transmissions are expected.

36.	(Previously Presented) The apparatus of claim 32, wherein the sidelink transmission configuration further includes at least one of an indication of a set of slots in one or more subframes, an indication of a set of resource blocks in the one or more subframes, a priority associated with each of the one or more sidelink transmission patterns, a sidelink channel associated with each of the one or more sidelink transmission patterns, a power level for one or more sidelink transmissions, an estimated power headroom for the one or more sidelink transmissions, a periodicity of the one or more sidelink transmissions, a service associated with the one or more sidelink transmissions, and/or combinations thereof.

37.	(Previously Presented) The apparatus of claim 31, wherein the sidelink transmission pattern is preconfigured at the first user equipment or dynamically configured by the WWAN.

38.	(Previously Presented) The apparatus of claim 31, further comprising:
means for transmitting third data to a data node on the sidelink channel based on the sidelink transmission pattern.

39.	(Canceled)

40.	(Canceled)

41.	(Currently Amended) An article of manufacture comprising:
a non-transitory computer readable medium having stored therein instructions executable by a processor of a first user equipment to:
indicate a sidelink transmission pattern to a wireless wide area network (WWAN) wherein the sidelink transmission pattern indicates at least one subframe in which a sidelink transmission is expected, 
receive one or more uplink transmission grants from the WW AN based on at least the sidelink transmission pattern,
initiate transmission of at least one of first data to a second user equipment on a sidelink channel based on the sidelink transmission pattern, or second data to the WWAN based on the one or more uplink transmission grants, and
transmit a report to the WWAN indicating a number of uplink transmission grants that were not used within a time period due to a prioritization of one or more sidelink transmissions;
wherein the report is transmitted when the number of uplink transmission grants that were not used within the time period exceeds a threshold value,
wherein the one or more uplink transmission grants for the WWAN are further based on the report.

42–45.	(Canceled)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KHALED M KASSIM/Primary Examiner, Art Unit 2468